Citation Nr: 0104618	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  94-39 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 from February 1, 1996, to 
September 15, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from February 1979 to May 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) New Orleans, Louisiana, Regional 
Office (RO).  The rating denied extension of a temporary 
total rating for convalescence under 38 C.F.R. § 4.30 
[hereinafter paragraph 30 benefits].  The paragraph 30 
benefits had been authorized for the period June 1, 1995, to 
January 31, 1996, following left foot surgery in May 1995.  
The appellant seeks extension of the temporary total rating 
until September 15, 1996.  He reentered the hospital for 
further surgery on September 16, 1996, and the issue of 
convalescence from the prior surgery became moot.

The Board remanded this case in November 1999 for 
adjudication of additional evidence the RO had not previously 
considered.  The case is now returned to the Board.

FINDINGS OF FACT

1.  The veteran was hospitalized from May 22, 1995, to June 
7, 1995, and underwent left transmetatarsal amputation on May 
23, 1995, as treatment for service-connected recurrent 
plantar neuroma, status post multiple surgeries.

2.  The veteran received a temporary total rating for eight 
months following May 1995 surgery.

3.  That part of the veteran's claim seeking temporary total 
rating past May 31, 1996, seeks paragraph 30 benefits for a 
period more than one year after the effective date of the 
beginning of such benefits based on the May 1995 surgery.

4.  There is no medical evidence of severe postoperative 
residuals of May 1995 left foot surgery, immobilization by 
cast of one major joint, necessity for house confinement, or 
prohibition of regular weight-bearing subsequent to January 
31, 1996.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to a temporary total rating 
for convalescence after May 31, 1996, based on May 1995 
surgery.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.30 
(2000).

2.  A temporary total rating for convalescence beyond January 
31, 1996, is not warranted for the left foot surgery 
performed in May 1995.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal the veteran had surgical 
excision of fibroma of the left foot in July 1979 and again 
in June 1980.  He had additional surgery subsequent to 
service.  VA awarded service connection in May 1989 for 
recurrent left plantar fibroma.

In May 1995, the veteran sought treatment at Houston VA 
Medical Center (VAMC).  The pertinent history at that time 
was left foot plantar neurofibroma status post incision and 
free flap coverage in October 1992 with three subsequent 
revisions and progressive pain and disability of the left 
foot.  The veteran had left transmetatarsal amputation on May 
23, 1995.  Post-operatively, the veteran had a great deal of 
pain, which was controlled with Demerol.  After three or four 
days, Tylox was sufficient.  After erythema of the superior 
flap of the amputation wound and a fluid filled vesicle 
resolved with intravenous Ancef, the veteran was seen by 
physical medicine and by rehabilitation service to have a 
prosthetic device made.  Two days prior to discharge, he had 
an initial occupational therapy session, arriving in a wheel 
chair, self-propelled.  He reported that prior to this 
surgery, he was independent in activities of daily living, 
transfer, and mobility, but his activity level had been 
limited by pain.  He had good wheel chair mobility and good 
standing balance, but decreased walking mobility.  He was 
determined to need equipment only, a shower stool and hand-
held shower, and not additional occupational therapy.  He was 
discharged in good condition, on Tylox as needed for pain.  
He was to follow-up with the plastic surgery clinic for his 
prosthesis.  He was advised to stay off his left foot and to 
keep it elevated as much as possible.

When seen on follow-up in June 1995, four weeks post-
operatively, the veteran complained of pain, but diminished.  
The wounds showed scar and several areas with some drainage 
and no infection.

In July 1995, six weeks postoperatively, the veteran 
complained of pain on the tip and plantar surface of the left 
foot.  There was dehiscence (separation) of the wound and 
minimal drainage.  Sutures were removed.  He was instructed 
to continue "wet to dry" treatment twice daily.

In July 1995, seven weeks post-operatively, the area of 
separation was dry and without drainage, and the flap was 
nontender.  He was to continue water twice a day and to 
perform Achilles' stretching.

In August 1995, 10 weeks post-operatively, the veteran had no 
complaints.  The wound was much cleaner, with a small area of 
separation at the lateral side of the incision.  He was 
instructed to shower with water twice a day and place a dry 
dressing.

In August 1995, approximately 13 weeks post-operatively, the 
veteran was without complaints.  The area of nonunion along 
the incision was smaller, clean, and more superficial.  The 
veteran was instructed that he may begin to walk with 
crutches and to bear weight as tolerated.  He was instructed 
to call to fit a shoe when the wound was healed, and to 
return to the clinic in six months.

In November 1995, the veteran reported for shoe fitting.  The 
amputation stump was well healed, and the veteran had devised 
his own shoe from a tennis shoe.  The examiner requested a 
prosthetic device.  A November 1995 statement from a 
physician in the plastic surgery service reported that the 
veteran was currently being fitted with a custom shoe that 
would aid in his ambulation.  It was recommended that he 
return to work in February 1996, which would allow sufficient 
time for the shoe to be ordered and fitted.

When seen in the podiatry service in December 1995, the 
veteran presented with a distal left foot amputation with 
multiple scars and skin graft, medial plantar.  There was 
callus, sublateral plantar aspect, 20x8 mm, light and flaky.  
Muscle strength was +5 of all groups tested, and the left 
deep pedal pulse was +3/4 compared to a 3/4 deep pedal pulse 
in the right foot.  The veteran discussed his orthopedic shoe 
needs with the examiner.  He also went to the kinesitherapy 
clinic for measurement and furnishing of a cane; his own cane 
was adjusted to proper length and a new tip placed.

On February 20, 1996, the veteran picked up his orthotic 
shoes from the VA clinic.  He had a well-healed amputation 
stump of the left foot with callus of the plantar surface 
laterally at the stump edge.  He was instructed to begin 
ambulating in the new orthotic shoes progressively.

A February 1996 rating decision showed a claim for paragraph 
30 benefits was allowed effective May 22, 1995, to February 
1, 1996.  A March 1996 compensation and pension award shows 
compensation at the 100 percent rate from June 1, 1995, and 
another award of compensation at the 100 percent rate from 
December 1, 1995, with a reduction in rating effective 
February 1, 1996.

In April 1996, he was seen with the complaint that he could 
not use the orthotic shoe.  The examiner noted the extent and 
location of callus of the amputation stump, determined that 
the veteran needed a certain type of custom orthotic boot, 
and planned for it to be furnished the veteran.  The examiner 
gave the veteran "Cicacare" sheets to apply to his foot.  
Subsequently, in April 1996, the veteran reported that his 
orthotic shoe caused pain about the 4th and 5th metatarsal 
area, and that scar adhered to the bone, causing increased 
pain with pressure over the scar.  The medial portion of the 
foot was soft and nontender.  He was instructed in a home 
occupational therapy program of scar massage, he was given 
silicone sheeting, and instructed to return to the clinic in 
one month.

A list of clinic appointments shows the veteran canceled or 
failed to report for appointments scheduled for May 21 and 
28, 1996.

Outpatient treatment and occupational therapy records from 
June to September 1996 show injection treatment and 
manipulation therapy for pain in the left foot, adhesion of 
the surgical scar to underlying bone, and the development of 
an entrapment neuroma.  The records also show ongoing 
discomfort and difficulty using first one and then another 
design of the custom made orthotic shoe or boot.

In a statement dated September 13, 1996, received by the RO 
in October 1996, the veteran disagreed with the August 1996 
disallowance of an extension of a temporary total rating.  He 
averred that he was not able to continue life as usual after 
one month post-operatively, but was in a wheel chair for four 
or five months, during which nothing healed and he was unable 
to walk and he was unable to begin physical therapy.

On September 16, 1996, the veteran was admitted to a VA 
medical center for surgical revision of the left 
transmetatarsal amputation stump and excision of a neuroma.  
Subsequent records in his VA claims file pertain to that 
post-operative course and subsequent history.  In August 
1998, the veteran had a left below the knee amputation 
because no prior treatment had relieved his pain.  His 
diagnosis as of VA examination in June 2000 was status post 
fifteen surgeries for neurofibromatosis with ultimate left 
below the knee amputation.

In his January 1997 substantive appeal, the veteran averred 
that after January 31, 1996, he remained on crutches and non-
weight bearing.  He argued that his inability to wear the 
orthotic shoes made for him, his treatment in a pain 
management clinic from June to September 1996, and the 
further surgery in September 1996 show that he was entitled 
to a 100 percent rating during the whole time between the 
February 1, 1996, termination of the temporary total rating 
and the September 1996 surgery.


II.  Analysis

The record for appellate review appears complete.  There is 
no notice of any treatment other than VA treatment, and it 
appears that all pertinent VA records are actually of record.  
Consequently, there is no notice due the veteran of 
information lacking or of evidence sought and unobtained.  
Although the narrative above is brought current for the sake 
of context, the determination to be made in this decision is 
entirely historical, and current examination cannot inform 
the Board whether convalescence from May 1995 surgery was 
complete at some past date.  Consequently, no current 
examination is necessary in this case.  VA has no outstanding 
duty of notice to the veteran or of assistance with the 
development of his claim in this case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Paragraph 30 provides for a temporary total rating of a 
service-connected disability after a period of 
hospitalization and surgery, following hospital discharge or 
outpatient release, effective from the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in:

(1)  Surgery necessitating at least one 
month of convalescence;

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, therapeutic 
immobilization of one major joint or 
more, application of a body cast, or the 
necessity for house confinement, or the 
necessity for continued use of a 
wheelchair or crutches (regular weight-
bearing prohibited); or

(3)  Immobilization by cast, without 
surgery, of one major joint or more.

(b)  A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows:

(1)  Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be 
made under paragraph (a) (1), (2) or 
(3) of this section.

(2)  Extensions of 1 or more months 
up to 6 months beyond the initial 6 
months period may be made under 
paragraph (a) (2) or (3) of this 
section upon approval of the 
Adjudication Officer.

38 C.F.R. § 4.30(a), (b) (2000).

The record is unclear about the length of initial and 
subsequent awards of temporary total rating under paragraph 
30.  By application of the regulation, the initial award may 
have been no more than three months, 38 C.F.R. § 4.30, 
therefore, a February 1, 1996, effective date of termination 
of temporary total rating must have been the result of at 
least one initial extension, see 38 C.F.R. § 4.30(b)(1), and 
at least one second extension.  See 38 C.F.R. § 4.30(b)(2).

The basis of the veteran's October 1996 disagreement is 
abstruse.  At the time he filed the notice of disagreement 
seeking paragraph 30 benefits for at least five months 
following the May 1995 surgery, he had been in receipt of 
them for seven months.  However, the benefit sought in an 
appeal to the Board is ascertained from the substantive 
appeal, liberally construed.  EF v. Derwinski, 1 Vet. App. 
324 (1991).  The veteran's substantive appeal clearly stated 
the scope of his appeal, and the Board will proceed on that 
basis.

As the regulation shows, the maximum allowable period for 
temporary total rating is one year, i.e., the initial maximum 
of three months, 38 C.F.R. § 4.30, plus the maximum first 
extension of three months, 38 C.F.R. § 4.30(b)(1), plus a 
maximum total of six months further extensions.  38 C.F.R. 
§ 4.30(b)(2).  Even without reconciling the June 1, 1995, 
effective date shown on the March 1996 compensation and 
pension award with the May 22, 1995, date on the February 
1996 rating decision, the benefit the veteran seeks cannot 
extend past May 31, 1996.  When a claimant seeks a benefit 
the law does not provide, the claim is properly denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The part of the veteran's claim seeking paragraph 30 
benefits from June 1, 1996, to September 15, 1996 is denied 
as a matter of law.

With regard to the remaining part of the veteran's appeal, 
denial of an extension of a temporary total rating beyond 
January 31, 1996, on the basis of the clinical evaluations of 
the veteran's postoperative left foot, entitlement to a 
temporary total convalescence rating beyond January 31, 1996, 
is not warranted

First, there is no medical opinion concerning the need for 
convalescence beyond January 31, 1996.  To the contrary, the 
veteran was advised in December 1995 to return to work in 
February 1996.  It is immaterial whether the veteran in fact 
resumed work, which information is not of record, as 
unemployment is not a criterion of entitlement to paragraph 
30 benefits.  38 C.F.R. § 4.30.

The evidence shows there were not severe postoperative 
residuals such as incompletely healed surgical wounds.  The 
evidence shows the amputation stump was well healed in 
November 1995.  The Board need not decide whether the 
adherent callus and entrapment neuroma first noted in June 
1996 were "severe postoperative residuals" within the 
meaning of the regulation versus an adverse outcome of 
surgery that is not per se an incidence of convalescence, 
because those conditions were identified after the period for 
which the law provides paragraph 30 benefits.

There is no evidence that the veteran was confined to a wheel 
chair or on crutches (regular weight bearing precluded) after 
January 31, 1996.  The period of time following surgery 
during which he used a wheel chair, according to his October 
1996 notice of disagreement, ended before February 1, 1996.  
The medical record shows he was ambulatory in December 1995.  
The use of a cane, reported in December 1995 evidences weight 
bearing.  It is not consistent with the "regular weight-
bearing prohibited" criterion of paragraph 30 benefits.  
Significantly, the veteran's physician explicitly instructed 
him to resume weight bearing.  The Board infers from the 
observation of callus in February 1996 that the veteran used 
the callused part, as the lack of normal callosity would have 
been evidence of disuse.  See 38 C.F.R. § 4.40 (2000).

There is no evidence the veteran had a cast or other 
immobilization of a major joint related to the May 1995 
surgery.  There is no evidence, and the veteran has not 
stated, that he was confined to his house at any time after 
January 31, 1996.

In sum, it is obvious that the veteran has had a difficult 
time with his left lower extremity.  He has had numerous 
surgeries, and repeatedly with unsatisfactory outcomes, as 
can be seen by the necessity for revision of the May 1995 
amputation in September 1996.  However, adverse outcome of 
surgery is not the same as convalescence from that surgery.  
The clear preponderance of the evidence in this case is that 
on February 1, 1996, and thereafter, the veteran was no 
longer convalescing from the May 1996 surgery, and he did not 
meet any criterion of entitlement to a temporary total rating 
under 38 C.F.R. § 4.30.



ORDER

Entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 from February 1, 1996, to 
September 15, 1996, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

